DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrzalik (U.S. Patent No. 5,003,654) in view of Luff et al. (U.S. Patent No. 6,008,598 – herein referred to as Luff).
Regarding claim 1, Vrzalik teaches in Figures 1, 2, and 14 an airbed system, comprising: an air mattress comprising one or more air chambers (321, 322, 325, 328); an adjustable base comprising one or more articulation points (44’, 44’’, 44’’’); a pump (108) connected to the one or more air chambers of the air mattress; and a control system (346, 240), wherein the control system is configured to: control the adjustable base to perform an articulation operation; wherein the articulation operation comprises simultaneous articulation of the one or more articulation points (col. 8, lines 17-34); and while the articulation operation is ongoing, control the pump to inflate or deflate the one or more air chambers of the air mattress based on the articulation operation being performed (col. 22, lines 6-45: “For instance, as section 14’ of frame 12 is pivoted…changing the distribution of the weight of the body…microprocessor 240 adjust the targets pressures to compensate for that change in weight distribution.”; “When frame section 14” is pivoted…a change in the output of voltage of potentiometer 468 which is proportional to the angular displacement between frame sections…output signal of potentiometer 468 is adjusted so that, for each increment in the elevation of frame section 14’ from the horizontal of about 15o, the pressure in the sets of air sacs…is increased by about 20% above the base pressure”.  											Vrzalik does not teach wherein the articulation operation comprises simultaneous articulation of at least two or more of the one or more articulation points. Vrzalik teaches in Figure 14 a number of switches (233, 236, 237, 239) to control articulation of the articulation points. However, Vrzalik teaches in Figure 17 processing one switch at a time. Luff teaches in Figure 3 switches (284, 286) for simultaneous articulation of at least two or more articulation points. In general, the remote (50) of Luff provides additional functionality over the control panel (346) of Vrzalik, such as simultaneous articulation and memory recall. In view of Luff, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add to the control panel (346) of Vrzalik additional switches and functionality for simultaneous articulation (and memory recall as discussed below), as in Luff (284, 286), to provide additional convenience for the user and simplify operation when multiple articulations are desired. Furthermore, such a modification would be the combination of known elements (switches of Luff with control panel of Vrzalik) according to known methods (a remote with additional switches as in Luff) to yield predictable results (a control panel which controls simultaneous articulation with one switch). Predictably, Vrzalik would still function to perform simultaneous inflation or deflation during multiple articulations because the weight distribution of the body is also changing during multiple articulations. 
Regarding claim 2, Vrzalik teaches in column 20, line 56 to column 21, line 32 the airbed system according to claim 1, wherein the control system is further configured to: after the articulation operation is complete, continue to control the pump to inflate or deflate the one or more air chambers of the air mattress to one or more desired levels.  
Regarding claim 3, Vrzalik teaches in column 8, lines 17 to 34 the airbed system according to claim 1, wherein controlling the adjustable base to perform the articulation operation is based on a direct drive user input, wherein the articulation operation is ongoing during the direct drive user input.  
Regarding claim 4, Vrzalik teaches in column 22, lines 6 to 45 the airbed system according to claim 3, wherein the control system controlling the pump to inflate or deflate while the articulation operation is ongoing causes the one or more air chambers to be inflated or deflated towards an original pressure level within the one or more air chambers prior to the articulation operation. Examiner notes an “original pressure” is an arbitrary pressure. The control system of Vrzalik is capable of achieving the “original pressure” through activation of the pressure switches and articulation switches (see control panel 346) over time.  
Regarding claim 5, Vrzalik teaches in column 22, lines 6 to 45 the airbed system according to claim 3, wherein the control system controlling the pump to inflate or deflate while the articulation operation is ongoing causes the one or more air chambers to be inflated or deflated towards a target pressure level corresponding to a current articulation of the adjustable base.  
Regarding claim 6, Vrzalik teaches the airbed system according to claim 1. Vrzalik does not teach wherein controlling the adjustable base to perform the articulation operation is based on a recall operation; and wherein the airbed control system is configured to, based on the recall operation, obtain target articulation and pressure levels. Luff teaches in Figures 34a-35b controlling an adjustable base (Figs. 1-1a: 91-94) to perform an articulation operation is based on a recall operation; and wherein the airbed control system is configured to, based on the recall operation, obtain target articulation (834-848) and pressure levels (832). In view of Luff, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add to the control system of Vrzalik recall functionality, as in Luff, to provide additional convenience to a user through stored user preferences. 
Regarding claim 7, Luff teaches in Figures 34a-35b the airbed system according to claim 6, wherein the recall operation is based on a user input (828) corresponding to a request for a stored setting or an airbed function.  
Regarding claim 8, Luff teaches in Figures 34a-35b the airbed system according to claim 6, wherein the recall operation is triggered by a determination by the control system that one or more conditions are met (830).  
Regarding claim 14, Vrzalik teaches the airbed system according to claim 1. Vrzalik does not teach wherein the control system comprises a first controller corresponding to the adjustable base and a second controller corresponding to the pump. Luff teaches in Figures 1-3 a first controller (82) corresponding to the adjustable base and a second controller (84) corresponding to the pump. In view of Luff, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the control system of Vrzalik with separate controllers for the base and pump, as in Vrzalik, to provide a modular construction. Furthermore, such a modification would be the combination of known elements (separate controllers with an adjustable frame and an adjustable air mattress) according to known methods (separate controllers communicating with a single remote 50 as in Luff) to yield predictable results (control over an adjustable frame and an adjustable air mattress from a single control panel).
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrzalik in view of Luff as applied to claim 6 above, and further in view of Stroh et al. (U.S. Pub. No. 2012/0054964 – herein referred to as Stroh).
Regarding claim 9, Vrzalik in view of Luff teaches the airbed system according to claim 6. Vrzalik in view of Luff does not teach wherein the control system controlling the pump to inflate or deflate while the articulation operation is ongoing includes a determination of an expected change in pressure to be caused by the articulation operation relative to a current pressure level in the one or more air chambers. Stroh teaches in paragraph [0060] a control system (100) controlling a pump (Fig. 3: 120a-d, 124) to inflate or deflate while an articulation operation is ongoing ([0050]-[0052], [0055], [0061], [0062]) including a determination of an expected change in pressure to be caused by the articulation operation relative to a current pressure level in one or more air chambers (Fig. 3: 104, 108, 112, 116). In view of Stroh, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to substitute the basic pressure compensation model of Vrzalik (20% pressure increase for each 15o angle increase) with the expected pressure compensation model of Stroh to provide more accurate pressure compensation. Furthermore, the combination would be the use of a known technique (expected pressure compensation model of Stroh) to improve similar devices (air mattresses of Vrzalik and Stroh) in the same way.
Regarding claim 10, Stroh teaches in paragraph [0060] the airbed system according to claim 9, wherein the expected change in pressure to be caused by the articulation operation relative to the current pressure level in the one or more air chambers is based on one or more pressure response models, wherein each of the one or more pressure response models corresponds to an air chamber or a zone of the air mattress.  
Regarding claim 11, Stroh teaches in paragraph [0060] the airbed system according to claim 10, wherein inputs to the one or more pressure response models include one or more current pressure levels, one or more current articulation levels, one or more target pressure levels, and one or more target articulation levels.  
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrzalik in view of Horitani et al. (U.S. Patent No. 7,058,999 – herein referred to as Horitani).
Regarding claim 13, Vrzalik teaches in Figure 1 the airbed system according to claim 1, wherein the adjustable base comprises multiple articulation points (44’, 44’’, 44’’’). Vrzalik does not teach wherein control system is further configured to perform an articulation indexing operation to control the adjustable base to articulate the multiple articulation points according to a predetermined sequence. Horitani teaches in Figures 20-24 a control system (Fig. 19: 60) configured to perform an articulation indexing operation to control an adjustable base (1) to articulate multiple articulation points (Figs. 4-7: M1-M6) according to a predetermined sequence. In view of Horitani, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add to the control system of Vrzalik articulation indexing, as in Horitani, to prevent a patient for slipping during articulation and prevent pressure being applied to the abdomen and chest of the patient during articulation (Horitani: col. 2, lines 3-13). Furthermore, the combination would be the use of a known technique (articulation indexing operation) to improve similar devices (adjustable frames of Vrzalik and Horitani) in the same way.
Response to Arguments
Applicant’s arguments, see pages 7-10 of the Remarks filed January 27, 2021, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. §103 (Vrzalik in view of Luff).
Applicant's arguments, see pages 10-11 of the Remarks filed January 27, 2021, with respect to the rejections of claims 6-11 and 13-14 under 35 U.S.C. §103 have been fully considered but they are not persuasive. In this case, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add to the control panel (346) of Vrzalik additional switches and functionality for simultaneous articulation (and memory recall as discussed above), as in Luff (284, 286), to provide additional convenience for the user and simplify operation when multiple articulations are desired. Furthermore, such a modification would be the combination of known elements (switches of Luff with control panel of Vrzalik) according to known methods (a remote with additional switches as in Luff) to yield predictable results (a control panel which controls simultaneous articulation with one switch). Predictably, Vrzalik would still function to perform simultaneous inflation or deflation during multiple articulations because the weight distribution of the body is also changing during multiple articulations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/2/2021